Citation Nr: 0515274	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for herniated disc, L5-S1 (low back disability).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1983 and from January 1985 to March 1988.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO which 
granted an increased rating to 40 percent for the service-
connected herniated disc, L5-S1.  The veteran appeals for a 
higher rating.

When this case was previously before the Board in August 
2003, the matter was remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.

In August 2003, the Board noted that in November 2000, the 
veteran, in essence, filed a request to reopen the claim for 
compensation under 38 U.S.C.A. § 1151 for a thoracic spine 
disorder and also requested that his direct claim of service 
connection for a thoracic spine disorder be reopened.  In 
December 2000, the veteran also raised a claim for a total 
rating based on individual unemployability.  As of August 
2003, the RO had not adjudicated these claims and the Board 
found that it did not have jurisdiction over the 
aforementioned issues.  The issues were therefore referred to 
the RO for appropriate actions.  As these issues have not yet 
been adjudicated, they are again referred to the RO for 
action.  

In April 2005, additional medical evidence was submitted by 
the veteran, accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in the 
determination of this case.

The issue of separate evaluations for neurologic 
abnormalities, including bowel or bladder impairment, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's herniated disc at L5-S1 is pronounced and 
is manifested by constant and considerable pain in his low 
back, severe muscle spasms and sciatic neuropathy in his left 
lower extremity with characteristic pain.

2.  The evidence of record establishes that the veteran's 
service-connected herniated disc at L5-S1 contributed to 
pain/numbness radiating down his left leg due to left sciatic 
nerve involvement.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent disability rating for herniated 
disc at L5-S1 have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7; Diagnostic Code 5293 
(2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 percent disability rating for 
sciatic neuropathy of the left leg, associated with the 
service-connected herniated disc at L5-S1, the for the period 
from September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic 
Codes 5243, 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in February 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected low back 
disability.  Specifically, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disability had increased in severity.  The veteran was told 
that this evidence may be a statement from his doctor, 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The veteran was also invited to submit evidence to VA 
supporting his contention that his condition had increased in 
severity.

By way of an August 1999 rating decision , a July 2000 
Statement of the Case, and a January 2005 Supplemental 
Statement of the Case, the veteran and his representative 
were advised of the basic law and regulations governing his 
claim, and the basis for the denial of the claim.  These 
documents, along with the February 2003 RO letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf, and also informed the 
veteran of the changes in the diagnostic criteria governing 
his disability that took place in September 2002 and 
September 2003.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, and statements submitted by 
the veteran and his representative in support of the claim.  
In addition, the Board previously remanded this matter for 
additional development, including to afford the veteran a VA 
examination in connection with this claim.  Under the 
circumstances of this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5293, 
effective prior to September 23, 2002.  The possible 
Diagnostic Codes applicable in this case are Diagnostic Codes 
5292, 5293 and 9295, effective prior to September 26, 2003, 
Diagnostic Code 5293, effective prior to September 23, 2002, 
and Diagnostic Codes 5235-5243, effective after September 26, 
2003.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A maximum 40 percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Note 1 to Diagnostic Codes 5235 to 5243 requires that the RO 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

III.  Analysis

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates a 
schedular evaluation of 60 percent. 

In this case, the veteran was afforded VA examinations in 
April 2002, June 2002 and May 2004 in connection with his 
claim.  The April 2002 examination noted that the veteran 
injured his back in service while he was in Central America.  
A cargo door fell on his back and as a result he was found to 
have herniated discs at L4, L5, and S1.  The veteran stated 
that he had constant sharp pain in his back with pain 
radiating down his left leg.  He was put in traction for 8-9 
months and given 2-3 steroid injections.  The pain was noted 
to have become progressively worse.  After this, the examiner 
noted that the veteran was involved in a subsequent non 
service-connected motor vehicle accident where he fractured 
discs at T8 and T12.  These vertebrae were repaired with a 
Harrington rod.  During an x-ray three weeks later, the 
veteran was dropped and the vertebrae were re-traumatized.  
The broken Harrington rod was replaced and the veteran was 
given a Baclofen pump.  Upon examination the veteran was 
found to have constant pain and spasm down his left leg.  He 
could walk a few feet with a walker, but it would increase 
the numbness and tingling sensation down his left leg and his 
leg would buckle.  An MRI taken in 2000 showed extensive 
compression at the L4 root.  An EMG done in December 2001 
revealed left lower extremity radiculopathy most consistent 
with a L3 level.  Surgical intervention was recommended.  A 
neurologic examination of the veteran revealed decreased 
sensation and atrophy in both lower extremities.  There was 
positive Babisnski bilaterally and sustained clonus in both 
lower extremities.  The veteran also demonstrated severe 
spasms and pain from the back down his legs while attempting 
straight leg raises.  He also demonstrated very limited 
motion of the back and lower extremities.  The examiner 
diagnosed the veteran as paraplegic, left worse than right, 
sustained while the patient was in service, status post 
laminectomy L2-L4.

In June 2002, the RO requested that a VA examiner review the 
veteran's claims file and delineate the residuals of a 
service-connected L4-5 and L5-S1 injury and a non-service 
connected thoracic spine injury resulting in partial 
paralysis of the lower extremities.  The veteran was not re-
examined.  The examiner noted the veteran's in-service low 
back injury and his subsequent automobile accident.  After 
the first injury, the examiner noted that the veteran was 
treated for chronic low back pain and pain/numbness radiating 
down his left leg.  After the automobile accident, the 
veteran developed partial paralysis of the lower extremities 
and neurogenic bladder.  After a review of the file, the 
examiner concluded that the veteran's service-connected low 
back pathology contributed to chronic low back pain with pain 
radiating into the left leg due to left sciatic nerve 
involvement.  He then found that the partial paralysis of the 
lower extremities with muscle spasms and neurogenic bladder 
were more likely than not related to his subsequent thoracic 
spine injury. 

In May 2004, the veteran was afforded an additional VA 
examination in connection with his claim.  After reviewing 
the veteran's file, the examiner noted the veteran's medical 
history and also noted that the veteran's condition had 
deteriorated over the prior three years; he was now 
essentially confined to a wheelchair.  The veteran stated 
that the pain in his low back was a constant 6 and goes to 
10/10 with exacerbation.  He had stiffness in his back and 
limited mobility.  He was not able to bear weight 
independently.  The examiner noted that the veteran had 
spastic paraplegia of both lower extremities and that his 
pain increases with tightness and spasms of the muscles of 
the lower back, with more spasticity in the back's center and 
lower back to the feet.  Spasms of the back occurred as 
frequently as 2-3 times per hour and were associated with 
excruciating pain.  The duration could be for as long as one 
and one-half hours, and had lasted as long as three days.  
The precipitating factor was any excitement or any activity 
that caused muscle change.  The examiner found that the 
veteran could not use his back and that he had total 
functional impairment.  The examiner also noted numbness in 
both lower extremities and weakness to a slightly greater 
degree in the left.  The veteran was unable to walk, and 
range of motion testing was not accomplished for fear of 
putting the veteran into prolonged spasm in his paraspinous 
area.  The examiner also found that the veteran's anal reflex 
produced spasm with insertion of the finger and that the 
veteran requires straight catheters for evacuation of his 
neurogenic bladder.  The veteran was diagnosed with spastic 
paraplegia, neurogenic bladder, partial bowel atony with 
spasm of the rectal sphincter, compression fractures at T8 
and T12, and probable myelomalacia at T12 likely related to 
prior injury.

Based on the foregoing, the Board finds that the veteran's 
condition more nearly approximates a 60 percent evaluation 
under former Diagnostic Code 5293, and therefore an increase 
in his evaluation to 60 percent disabling is warranted.  

Under the former Diagnostic Code 5293, an evaluation in 
excess of 40 percent is warranted for intervertebral disc 
syndrome where the disability is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  As 
noted above, the veteran's low back condition is productive 
of constant and considerable pain in his low back, severe 
muscle spasms and sciatic neuropathy in his left lower 
extremity with characteristic pain.  His condition can 
without exaggeration be considered pronounced.  While there 
may be some doubt as to whether the veteran's severe back 
muscle spasms are directly related to his service-connected 
back injury, based on the evidence in the record, the Board 
cannot say with certainty that they are unrelated to the 
veteran's worsening back condition, including back and leg 
spasms and decreased sensation and atrophy in both lower 
extremities.  Based on the record, therefore, because the 
medical evidence separating the effects of the veteran's 
service-connected herniated disc, L5-S1 and his non-service 
connected thoracic injury is limited and leaves doubts as to 
the origins of much of the veteran's current condition, VA is 
required to resolve all doubt in his favor and consider his 
back condition as due to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102.  A maximum 60 percent evaluation under Diagnostic 
Code 5293 is therefore warranted.  

Because the veteran's condition is found to warrant a 60 
percent evaluation under former Diagnostic Code 5293, an 
evaluation under the revised code, Diagnostic Code 5293, 
renumbered as 5243, is unnecessary, as 60 percent is the 
maximum available under that code as well.  And under the 
former Diagnostic Codes 5292 and 5295, the Board notes that 
40 percent is the highest evaluation available.  An 
evaluation in excess of 60 percent for the veteran's 
condition under these codes is not possible.  And finally, 
because the veteran does not have ankylosis of the spine, 
either favorable or unfavorable an evaluation in excess of 60 
percent disabling is not warranted under revised Diagnostic 
Code 5237. 

Next, the Board notes that , under revised Diagnostic Code 
5243, separate evaluations of neurologic manifestations are 
warranted to the extent that these are manifestations of his 
disc pathology.  In this regard, the veteran's service-
connected low back disability was found to have contributed 
to chronic low back pain with pain and numbness radiating 
into the left leg due to left sciatic nerve involvement.  
Thus, the Board determines that the record evidence supports 
a finding that the veteran has developed a separate 
neurologic abnormality in connection with his low back 
disability.  Accordingly, a separate 10 percent disability 
rating for neurologic manifestations of the left lower 
extremity is warranted.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment due solely to 
the service-connected herniated disc at L5-S1 (beyond that 
taken into account in his 60 percent evaluation)..  In 
addition, there is no showing that this disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a 60 percent disability 
rating for herniated disc at L5-S1, is granted.

2.  Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a separate 10 percent 
disability rating for sciatic neuropathy of the left leg, for 
the period from September 23, 2002, is granted.


REMAND

In this case, the Board notes that the veteran has been found 
to have neurologic abnormalities, including weakness, muscle 
spasms and loss of function of his lower extremities, and 
including neurogenic bladder and partial bowel atony with 
spasms of the rectal sphincter.  The evidence is unclear, 
however, whether these conditions are related to his service-
connected back disability or whether they are a direct result 
of his non-service connected thoracic spine injury.  Note 1 
to the revised Diagnostic Codes 5243 states that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under an appropriate diagnostic code.  

Based on the foregoing, this matter is remanded so that the 
veteran may be afforded a VA examination in order to 
determine whether the veteran's current bowel and bladder 
conditions, as well as his other neurological impairments, 
are related to his service-connected back disability.  And if 
so, a determination should be made as to whether these 
disabilities warrant separate evaluations under Note 1 to 
Diagnostic Codes 5243.   

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and etiology of the 
veteran's objective neurological 
abnormalities, including, but not limited 
to bowel or bladder impairment, and to 
determine if any such conditions are 
associated with the veteran's service-
connected low back disability.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
neurologic abnormalities, including but 
not limited to bowel or bladder 
impairment, found to be present.  If the 
examiner diagnoses the veteran as having 
any such conditions, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that these 
conditions are associated with the 
veteran's service-connected low back 
disability.  In this regard, the examiner 
is requested to comment on the veteran's 
subsequent thoracic spine injury and its 
relationship to the veteran's service-
connected low back disability and any 
neurologic abnormalities found.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should determine whether 
any associated neurologic abnormalities 
found by the examiner warrant separate 
evaluations under Note 1 to Diagnostic 
Code 5243, effective September 23, 2002.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


